Citation Nr: 0118890	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than April 4, 2000, 
for the award of special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. 
§ 3.350(h).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1957.

The instant appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which granted a claim for 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(r)(1), effective from April 4, 2000.


FINDINGS OF FACT

1.  Service connection is in effect for insulin dependent 
diabetes mellitus with diabetic nephropathy, peripheral 
neuropathy and peripheral vascular insufficiency, rated 100 
percent disabling, and for bilateral blindness with no light 
perception secondary to service-connected diabetes, 
separately rated 100 percent disabling.  In addition, special 
monthly compensation under 38 U.S.C.A. § 1114(n)-(p) and 
38 C.F.R. § 3.350(d)(4) and (f)(4) based on blindness without 
light perception in both eyes and additional disability 
independently ratable at 100 percent.  These ratings have 
been in effect since May 10, 1994.

2.  Special monthly compensation under 38 U.S.C.A. § 1114(l) 
and 38 C.F.R. § 3.350(b) on account of diabetes mellitus and 
additional aid and attendance under 38 U.S.C.A. § 1114(r)(1) 
and 38 C.F.R. § 3.350(h) on account of entitlement under (o) 
and being in need of regular aid and attendance was 
established, effective from April 4, 2000.

3.  Evidence of a need of regular aid and attendance was 
clinically indicated as of March 27, 2000.


CONCLUSION OF LAW

The criteria for an effective date of March 27, 2000, for 
special monthly compensation under 38 U.S.C.A. § 1114(r)(1) 
and 38 C.F.R. § 3.350(h) have been met.  38 U.S.C.A. §§ 1114, 
5110 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.350, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA, and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have been fulfilled.

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102 and 5103).  The veteran was notified in 
the June 2000 rating decision that there was no evidence 
showing that the requirements for an earlier effective date 
for special monthly compensation benefits based upon 
38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 3.350(h) had been 
met.  That is the key issue in this case, and the rating 
decision as well as the August 2000 statement of the case 
(SOC) informed the veteran that such evidence was needed to 
substantiate his claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and SOC, which were sent to the 
veteran, informed him of the information and evidence needed 
to substantiate his claim and complied with the VA's 
notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  In this 
case, the Board finds that the VA has done everything 
reasonably possible to assist him.  In connection with this 
claim, he underwent a series of VA examinations.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

The appellant and his representative contend, in substance, 
that an earlier effective date for the additional special 
monthly compensation provided under the provisions of 
38 U.S.C.A. § 1114(r)(1) is warranted.  They assert that the 
evidence of record demonstrates that the effective date 
should be May 10, 1994, the date of the original claim.  The 
representative has asserted that the medical findings have 
been essentially constant since 1994.  

Citing Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 
2001), the appellant's representative contends, in essence, 
that a claim for special monthly compensation under 
38 U.S.C.A. § 1114(r)(1) has been pending since the time of 
the veteran's original claim in 1994.  Alternatively, the 
veteran and his representative assert that the effective date 
should be at least one year prior to the claim for benefits 
in April 2000.  See 38 C.F.R. § 3.400(o)(2) (2000) (effective 
date of a claim for increase will be the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.").  

The veteran filed a claim for diabetes mellitus and loss of 
vision which was received by the RO on May 10, 1994.  The 
claim was initially denied in a February 1995 rating 
decision, which the veteran appealed.  Following development 
performed pursuant to a March 1998 Board of Veterans' Appeals 
(Board) remand, in October 1998 the veteran was awarded 
service connection for insulin dependent diabetes mellitus 
with diabetic nephropathy, peripheral neuropathy and 
peripheral vascular insufficiency.  A 100 percent disability 
rating was assigned.  

The October 1998 rating decision also awarded service 
connection for bilateral blindness with no light perception 
secondary to service-connected diabetes.  A 100 percent 
disability rating was also assigned for that disability.  In 
addition, special monthly compensation was granted on account 
of blindness without light perception in both eyes and an 
additional disability, diabetes mellitus, ratable at 100 
percent under 38 U.S.C.A. § 1114(n)-(p) (West Supp. 1998); 
38 C.F.R. § 3.350(d)(4), (f)(4) (1998).  The effective date 
of all the awards was May 10, 1994.  Thereafter, the veteran 
withdrew his appeal in October 1998.

At the time of the October 1998 decision the evidence 
included an April 1998 statement by the veteran's private 
physician who reported that the veteran was a patient who was 
taking only insulin for diabetes.  Statements from a 
physician who treated the veteran years earlier indicated 
that he was treated with medication and that his diabetes was 
fairly well-controlled during those years.  A statement from 
the veteran's private ophthalmologist noted the veteran had 
legal blindness due to diabetes and glaucoma.

An August 1998 VA eye examination report diagnosed blindness 
with no light perception.  An August 1998 VA diabetes 
mellitus examination report noted that the veteran was 
restricted as regards his activities.  The veteran reported 
for the examination in a wheelchair accompanied by a friend.  
It was reported that he used a blind cane to ambulate.  He 
reported a burning sensation greater in the left foot than 
the right and occasional tingling and numbness in the lower 
portion of the legs and feet.  The veteran was noted to have 
chronic renal insufficiency.  The diagnoses were insulin-
dependent diabetes mellitus, diabetic peripheral neuropathy, 
legal blindness secondary to diabetic retinopathy and 
glaucoma, and peripheral vascular insufficiency secondary to 
diabetes mellitus. 

Within a year of the October 1998 letter notifying the 
veteran of his award, the evidence of record shows that he 
contacted the RO by letter and requested consideration of aid 
and attendance benefits.  On April 4, 2000, the RO received a 
written statement from the veteran's representative, an 
undated examination for housebound status or for permanent 
need for regular aid and attendance, and a statement from the 
veteran's wife writing as his caregiver, dated March 27, 
2000.  The statement from the veteran's wife reported that 
she provided him with specialized medical care, including 
administration of oral medication on a daily basis, 
administration of injections for diabetes, assistance with 
dressing and undressing, assistance with feeding and 
preparation of baths, and transportation for doctor visits.  

The undated examination report received in April 2000 was 
signed by the veteran's private physician and stated that the 
veteran was unable to feed, dress, and undress himself.  His 
gait was described as normal.  It was also reported that he 
could not walk without the assistance of another person, and 
he used a cane.  He was noted to have dizziness and to be 
homebound unless he was traveling to the doctor.  The 
diagnoses were diabetes and bilateral blindness.

An April 2000 rating decision granted a claim for additional 
special monthly compensation on account of the need for 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l), 
(r)(1) (West Supp. 2000); 38 C.F.R. § 3.350(b), (h) (2000).  
The effective date of the higher rate of compensation was 
April 4, 2000.

As an initial matter, the Board finds that that a claim for 
special monthly compensation under 38 U.S.C.A. § 1114(r)(1) 
has been pending since the time of the veteran's original 
claim in 1994.  See Norris v. West, 12 Vet. App. 413 (1999) 
(the VA's congressional mandate to develop a claim "to its 
optimum" must include determining all potential claims 
raised by the evidence and applying all relevant law and 
regulation raised by that evidence regardless of how the 
claim is identified).  The Board construes the letter 
requesting consideration for aid and attendance referenced in 
the September 1999 report of contact as a notice of 
disagreement with the initial award for special monthly 
compensation.

The effective date of an award based on an original claim is 
"the date of receipt of the claim or the date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400 (2000).  In 
this case, the date of receipt of the claim was May 10, 1994.  
For the reasons discussed below, the Board finds that the 
date entitlement arose was later; therefore, the appropriate 
effective date of the claim is the date entitlement arose.

The pertinent regulations provide that a veteran receiving 
the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in 
need of regular aid and attendance or a higher level of care 
is entitled to an additional allowance during periods he or 
she is not hospitalized at United States Government expense.  
38 U.S.C.A. § 1114(r) (West Supp. 2000); 38 C.F.R. 
§ 3.350(h)(1) (2000).  The Board notes that the aid and 
attendance criteria must be met without consideration of the 
veteran's blindness.

The determination of the factual need for regular aid and 
attendance is subject to the criteria of 38 C.F.R. 
§ 3.352(a), which provide that the need for the regular level 
of aid and attendance allowance shall be considered to be:  
(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; (3) the inability of 
the veteran to feed himself through loss of coordination of 
his upper extremities or through extreme weakness; (4) the 
inability of the veteran to attend to the wants of nature; 
and (5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.

It is beyond dispute in this case that the veteran has been 
severely disabled for a number of years as a result of his 
service-connected diabetes mellitus and its related 
complications.  A review of the evidence of record, above, 
reflects that while problems with diabetes had been noted for 
a number of years, the first clinical indication that the 
appellant needed regular aid and assistance were the records 
submitted by his representative on April 4, 2000, 
specifically the statement provided by the veteran's wife, 
dated March 27, 2000, which indicated that she needed to 
provide him with aid and assistance on a regular basis.  

The evidence of record pertaining to the period prior to 
March 27, 2000, including the 1998 VA examinations and the 
private physicians' statements, does not show that the 
veteran was unable to dress or undress himself, or was unable 
to keep himself ordinarily clean and presentable, or was 
unable to feed himself through loss of coordination of his 
upper extremities or through extreme weakness, or was unable 
to attend to the wants of nature.  In fact, the only 
abnormality regarding the extremities noted by the 1998 
diabetes mellitus examiner was peripheral edema.

Prior to the March 27, 2000, statement, the evidence did not 
show the presence of incapacity, either physical or mental, 
which required care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  There is no indication anywhere in the 
record that the veteran needs assistance with the frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid.  Thus, an effective date earlier 
than March 27, 2000, is not warranted.

In conclusion, the Board is of the opinion that entitlement 
did not arise until the veteran's wife prepared a written 
statement indicating the veteran's need for her assistance on 
March 27, 2000.  As March 27, 2000, the date entitlement 
arose, is later than May 10, 1994, the date of claim, the 
Board finds that the proper effective date for special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(r)(1) is March 27, 2000.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2000) (the effective date of an 
evaluation and award of compensation based on an original 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later).  


ORDER

An effective date of March 27, 2000, for a grant of special 
monthly compensation under 38 U.S.C.A. § 1114(r)(1) and 
38 C.F.R. § 3.350(h), is granted, subject to the laws and 
regulations pertaining to the award of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



